Opinion by
Tilson, J.
In accordance with stipulation of counsel the merchandise in question was held dutiable as follows: (1) uninflated rubber balls like those the subject of United States v. Woolworth (24 C. C. P. A. 338, T. D. 48770) at 30 percent under paragraph 1502; (2) squawker balloons at 45 percent under paragraph 409, Abstract 40493 followed; (3) india rubber articles similar to those the subject of Abstract 41517 at 25 percent under paragraph 1537; and (4) opera glasses at 35 percent under paragraph 228 (b) and the French Trade Agreement, Woolworth v. United States (2 Cust. Ct. 1, C. D. 74) followed.